By the court.
On the face of the proceedings there can be no legal exception to the verdict, and the judgment of the court of common pleas must therefore be affirmed. But the respondents now propose to raise the question, whether the county commissioners had jurisdiction, in a case where the parties had agreed upon another mode of adjusting the petitioner’s damages. But this was not an objection which went to the jurisdiction, but in bar of the damages, like that of accord and satisfaction, payment, or release, and should have been taken before the commissioners, as a reason for not ordering a jury. Not having been taken then, it was waived, and it is now too late to take the objection.

Judgment of the court of common pleas affirmed